This claim amounting to the sum of $364.90 as milegage of claimant, Alfred C. Christenson, as messenger for the return from California in March, 1921, of Eddie Éewman, a fugitive from justice, then charged with the crime of robbery in Cook County. The claim is verified by affidavit and is certified to by the County Judge of Cook County, as required by section 11 of the Fugitives From Justice Act, and attached to the papers is a statement signed by the Administrative Auditor that the claim has never been paid and that had the papers been submitted during the time the appropriation, out of which the expense should have been paid, was available he would have approved said claim. The claim is a liability of the State of Illinois and should be paid. The Attorney General interposes no objections to the claim and waives further proof in the premises and consents to an award. We, therefore, award said claimant the sum of $364.90.